DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Armstrong on February 2, 2022.

The application has been amended as follows: 

1. (Currently Amended) A ball end mill comprising:
an end mill body which is formed in a shaft shape;
a plurality of convex arcuate end cutting edges which are disposed on a tip portion of the end mill body at intervals around [[an]]a rotational axis and form a hemispherical shape such that a hemispherical rotational locus around the axis has a center on the axis; and

a plurality of peripheral cutting edges which are disposed on an outer periphery of the end mill body at intervals around the axis, the plurality of peripheral cutting edges are respectively connected to radially outer ends of the plurality of end cutting edges, and the plurality of peripheral cutting edges extend from the plurality of end cutting edges toward a posterior end side of the end mill body, Amendment Under 37 C.F.R. § 1.111

a first end cutting edge having first cutting edge length , the first cutting edge length is longest among the plurality of end cutting edges,
a second end cutting edge which is directly adjacent to the first end cutting edge in [[the]]an end mill rotation direction, [[and]] the second end cutting edge having  second cutting edge length that is shorter than the first cutting edge length
a third end cutting edge which is directly adjacent to the second end cutting edge in the end mill rotation direction, [[and]] the third end cutting edge having a third cutting edge length that is shorter than that of the second end cutting edge,
wherein each length is a distance, measured orthogonal to axis in a front view of the end millbody, between respective radially outer ends of the plurality of end cutting edges and respective radially inner end tips of the plurality of end cutting edges,
wherein, in the front view of the end mill body,
the first end cutting edge extends from the first end cutting edge radially outer end beyond the axis to the first end cutting edge radially inner end tip,
the second end cutting edge extends from the second end cutting edge radially outer end to a point not beyond the axis to the second end cutting edge radially inner end tip,
the third end cutting edge extends from the third end cutting edge radially outer end to an additional point not beyond the axis to the third end cutting edge radially inner end tip,
a plurality of gashes, wherein the plurality of gashes includes a first gash of the first end cutting edge, a second gash of the second end cutting edge and a third gash of the third end cutting edge,
wherein
a depth of the second gash of the second end cutting edge is deeper than that of the third gash of the third end cutting edge,
the depth of the second gash of the second end cutting edge,
each depth being a distance between a hemispheric rotational locus and a bottom surface of the gash positioned farthest from the rotational locus,




the tip of the third end cutting edge is further radially outward from the axis than the tip of the second end cutting edge, [[and]]
wherein each of the second gash of the second end cutting edge and the third gash of the third end cutting edge directly intersect with the first gash of the first end cutting edge,
wherein the second gash of the second end cutting edge and the third gash of the third end cutting edge intersect with each other via only first gash of the first end cutting edge, and
wherein two sets of each of the first end cutting edges, the second end cutting edges, and the thirdAmendment Under 37 C.F.R. § 1.111 end cutting edges are provided in 180° rotational symmetry about the axis.
.
2. (Cancelled) 
3. (Cancelled)
4. (Cancelled)
5. (Previously Amended) The ball end mill according to claim 1, further comprising:
wherein the plurality of peripheral cutting edges are disposed at equal pitches around the axis.

6. (Cancelled)
7. (Cancelled) 
8. (Cancelled)
9. (Cancelled) 
10. (Cancelled)
11. (Cancelled)
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)
20. (Cancelled)
21. (Cancelled)

22. (New) The ball end mill according to claim 1, 
wherein the plurality of end cutting edges is only the two sets.


wherein the plurality of peripheral cutting edges are disposed at equal pitches around the axis.

Allowable Subject Matter
Claims 1, 5, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Aoki et al. (JP 2003-039223 A1), fails to disclose or suggest the cutting edge length limitations (relative lengths of first to third end cutting edges) and gash limitations (first to third relative depths and relative intersecting relationships) as per amended claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN RUFO/Primary Examiner, Art Unit 3722